Per Curiam.
As the debtor willfully and intentionally swore falsely concerning material matters in the supplementary proceeding, the subsequent “ correction ” of the false testimony may not defeat the remedy for false swearing provided for in section 788 of the Civil Practice Act.
Order reversed, with ten dollars costs and disbursements, motion granted, with ten dollars costs, and the debtor is fined for contempt of court in the sum of $250, payable as follows: Fifty dollars on the first day of March next, and the f balance in equal monthly installments of twenty-five dollars on the first day of each following month until payment in full, the amount so paid to be credited on the judgment. Matter remitted to the City Court to proceed accordingly.
McCook and Frankenthaler, JJ., concur; Hammer, J., dissents.